Motion Granted; Appeal Dismissed and Memorandum Opinion filed March
19, 2015




                                     In The

                    Fourteenth Court of Appeals

                              NO. 14-14-00801-CV


                          KIDIZONE INC., Appellant

                                        V.

 ROHAN STANLEY AND TRACIE GEORGE, INDIVIDUALLY AND AS
   NEXT FRIENDS OF RAYNE STANLEY, DECEASED, Appellees

                    On Appeal from the 11th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2014-20143


                 MEMORANDUM                     OPINION

      This is an appeal from a judgment signed September 15, 2014. On March
11, 2015, appellant filed a motion to dismiss the appeal. See Tex. R. App. P. 42.1.
The motion is granted.

      Accordingly, the appeal is ordered dismissed.

                                                   PER CURIAM

Panel consists of Justices Jamison, Busby and Brown.